United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3066
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               William Henry Adkins

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Southern District of Iowa - Council Bluffs
                                 ____________

                             Submitted: May 11, 2018
                               Filed: May 24, 2018
                                  [Unpublished]
                                  ____________

Before LOKEN, COLLOTON, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

       William Adkins directly appeals the judgment entered by the district court1
after he was convicted upon a jury verdict of drug and firearm charges, and was

      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
sentenced to a total of 360 months in prison. His counsel has moved to withdraw, and
has filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging the
admission at trial of evidence related to a prior conviction, the sufficiency of the
evidence to support the jury verdict, and the reasonableness of Adkins’s sentence.

       We conclude that the district court did not abuse its discretion in admitting the
prior-conviction evidence in light of its relevance to the material issues of Adkins’s
knowledge, intent, and absence of mistake. See United States v. Clark, 668 F.3d 568,
574-75 (8th Cir. 2012) (finding no abuse of discretion in admission of Federal Rule
of Evidence 404(b) evidence that was relevant to material issue in case). We further
conclude that there was sufficient evidence to support the jury verdict. See United
States v. Birdine, 515 F.3d 842, 844 (8th Cir. 2008) (sufficiency of evidence to
sustain conviction is reviewed de novo); United States v. Spears, 454 F.3d 830, 832
(8th Cir. 2006) (this court will reverse only if no reasonable jury could have found
defendant guilty beyond reasonable doubt). In addition, we conclude that the district
court did not impose an unreasonable sentence. See United States v. Feemster, 572
F.3d 455, 461-62 (8th Cir. 2009) (en banc) (reviewing sentence under deferential
abuse-of-discretion standard; discussing substantive reasonableness).

      Having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issue. Accordingly, we grant counsel’s
motion to withdraw, and we affirm.
                      ______________________________




                                          -2-